Citation Nr: 1315786	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  11-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 3, 2005, for the award of service connection for chronic sinusitis.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision that, in pertinent part, granted service connection for chronic sinusitis evaluated as 10 percent disabling effective May 3, 2006.  The Veteran timely appealed for an earlier effective date.

In August 2008, the RO assigned an effective date of March 3, 2005, for service-connected chronic sinusitis.  The Veteran has continued his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

On his VA Form 9 submitted in September 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge with regard to the claim on appeal.

A review of the record indicates the Veteran was scheduled for a Videoconference hearing on this matter before a Veterans Law Judge on February 19, 2013.  Prior to the hearing, the Veteran contacted the RO and asked that it be rescheduled.  The Veteran has not withdrawn this request.  In addition, the Veteran's local representative has asked that they be provided with an opportunity to review the claims file prior to the hearing.  
  
Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).
Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with reasonably advance notice of the date, time, and location of the requested hearing.  Provide the Veteran's representative with an opportunity to review the claims file prior to the hearing.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


